Name: Commission Regulation (EEC) No 3344/80 of 22 December 1980 amending for the second time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue cured Virginia type and light air cured Burley type (including Burley hybrids); light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 80 Official Journal of the European Communities No L 351 / 11 COMMISSION REGULATION (EEC) No 3344/80 of 22 December 1980 amending for the second time Regulation (EEC) No 3035/79 laying down condi ­ tions for the entry of flue cured Virginia type and light air cured Burley type (including Burley hybrids) ; light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, Whereas it is appropriate to extend from 31 December 1980 until 30 June 1981 the validity of the provisions laid down for tobacco originating in coun ­ tries or territories which benefit from the generalized system of preferences ; Whereas it is therefore necessary to make appropriate amendments to Commission Regulation (EEC) No 3035/79 (3 ), as amended by Regulation (EEC) No 1466/80 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 In Article 8 (2) of Regulation (EEC) No 3035/79, '30 June 1981 ' shall be substituted for '31 December 1980 '. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (3 ) OJ No L 341 , 31 . 12 . 1979 , p . 26 .(!) OJ No L 14, 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 40, 11 . 2 . 1 977, p. 1 . (4 ) OJ No L 146 , 12 . 6 . 1980 , p. 15 .